 1                              UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
     RUBEN CORONA; ANA CORONA,                        )
 4                                                    )
                          Plaintiffs,                 )        Case No.: 2:19-cv-00340-GMN-BNW
 5
            vs.                                       )
 6                                                    )                     ORDER
     LOUISE B. MARENCIK, et al.                       )
 7                                                    )
                          Defendants.                 )
 8
                                                      )
 9                                                    )

10          On October 29, 2019, the Court entered an Order, (ECF No. 54), dismissing the claims
11   of Plaintiffs Ruben Corona and Ana Corona (“Plaintiffs”). Specifically, the Court dismissed
12   the following claims with prejudice: wrongful foreclosure (in part); and violations of the Truth
13   in Lending Act, 15 U.S.C. §1601 et seq. Plaintiffs’ remaining claims—for breach of contract,
14   detrimental reliance, “unlawful deception,” “civil RICO” concerning violations of the
15   Racketeer Influenced and Corrupt Organizations Act, wrongful foreclosure (in part), slander of
16   title, slander of credit, violation of Nevada’s Deceptive Trade Practic es Act, and intentional
17   infliction of emotional distress—were dismissed without prejudice. The Court provided
18   Plaintiffs with twenty-one days from the October 29, 2019 Order to amend their claims
19   dismissed without prejudice, if Plaintiffs wished to do so. Moreover, the Court warned that
20   “failure to timely file an amendment will result in dismissal of Plaintiffs’ claims with
21   prejudice.” (Order 12:12–15, ECF No. 54).
22          Plaintiffs did not amend their claims within the twenty-one-day window provided by the
23   Court; but they did send a letter. This letter references the instant case, and requests the Court
24   to consider it as a “demand upon [it] to restore immediate possession of our property.” (Letter
25   to US District Court Clerk, ECF No. 55). The Court denies this request because Plaintiffs have


                                                 Page 1 of 2
 1   not presented viable claims for relief. Indeed, by failing to amend their claims within the
 2   Court’s previously ordered deadline, Plaintiffs’ claims are now dismissed with prejudice.
 3          Accordingly,
 4          IT IS HEREBY ORDERED that Plaintiffs’ Complaint, (ECF Nos. 1, 8), is
 5   DISMISSED with prejudice for the reasons stated in the Court’s October 29, 2019 Order,
 6   (ECF No. 54).
 7          The Clerk of Court shall close the case.
 8

 9                       3 day of December, 2019.
            DATED this _____
10

11
                                                  ___________________________________
12
                                                  Gloria M. Navarro, District Judge
                                                  United States District Court
13

14

15

16

17

18

19

20

21

22

23

24

25




                                                Page 2 of 2
